—In an action, inter alia, to recover damages for tortious interference with contract, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Berler, J.), dated February 23, 1996, which denied its motion for leave to renew and reargue a prior motion by the defendant Robert J. Venuti for summary judgment dismissing the complaint insofar as asserted against him.
Ordered that the appeal from so much of the order as denied the branch of the motion which was for reargument is dismissed; and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the respondents are awarded one bill of costs.
No appeal lies from an order denying reargument (see, King v Rockaway One Co., 202 AD2d 395). Thus, the plaintiff’s appeal, insofar as it seeks review of so much of the order as denied reargument, is dismissed.
The court did not improvidently exercise its discretion in denying that branch of the plaintiff’s motion which was for renewal (see, Friedman v U-Haul Truck Rental, 216 AD2d 266; CPLR 2221). O’Brien, J. P., Ritter, Krausman and Goldstein, JJ., concur.